Citation Nr: 0032932	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service from October 1941 to 
January 1943, and from July 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
1942 to January 1943.  The veteran died in March 1998, and 
the appellant is his son.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In his May 1999 notice of disagreement (NOD), the appellant 
indicated that he would like to be represented by an 
accredited veterans service organization, and requested that 
the appropriate forms be sent to him.  Later that month, the 
RO forwarded the appellant an Appointment of Veterans Service 
Organization as Claimants' Representative form (VA Form 21-
22), and instructed him to return the completed form within 
60 days.  The appellant failed to return this form to the RO.  
Therefore, the Board finds that the appellant does not wish 
to be represented by a veterans service organization.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The veteran had recognized service from October 1941 to 
January 1943, and from July 1945 to June 1946, which included 
internment as a POW for more than 30 days.

3.  The veteran died in March 1998 at the age of 77; the 
immediate cause of death was listed as cardio-respiratory 
arrest, the antecedent cause being respiratory failure, and 
the underlying cause being severe pneumonia.  A 
cerebrovascular accident (CVA) was listed as a significant 
condition contributing to death.

4.  At the time of the veteran's death, service connection 
was in effect for ischemic heart disease, evaluated as 30 
percent disabling, and for malaria, evaluated as 
noncompensable.

5.  The probative evidence of record does not show that any 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSION OF LAW

The diseases that caused the veteran's death were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted above, the veteran was a POW from April 1942 to 
January 1943, and was confined at O'Donnell Concentration 
Camp, Capas, Tarlac.

The veteran's service medical records are negative for 
findings of cardiopulmonary disease, and a June 1946 
separation examination report notes a normal clinical 
evaluation of the cardiovascular system and lungs.

The veteran received VA and private medical treatment for 
heart disease from January 1965 to February 1997.  According 
to a January 1965 private medical report, the veteran 
received inpatient treatment for essential hypertensive 
vascular disease from November 1964 to January 1965.  Other 
records note hypertension in the 1960's.  

A June 1977 record indicates that the veteran was admitted to 
a private hospital earlier that month for treatment of 
hypertensive cardiovascular disease.

A March 1982 report from a private physician reflects a 
diagnostic impression including hypertension.  In March 1984, 
the veteran's private physician reported a history of 
hospitalization for various disorders, including cerebral 
ischemia with neuropathy.

During a physical examination later that month, the veteran 
reportedly experienced "difficulty breathing followed by 
pains over the heart and recurrent swelling in the legs and 
other parts of the body."  Beriberi was diagnosed.

Following a VA examination in May 1984, hypertensive 
cardiovascular disease was diagnosed.  The physician noted 
that the veteran's cardiac status was "uncompromised."

According to a June 1985 private medical report, the veteran 
was hospitalized for treatment of a transient ischemic attack 
with cardiovascular-circulatory deficiency in January 1985.  
The record indicates that he continued to receive follow-up 
treatment for the disorder.

In January 1986, the veteran's private physician indicated 
that he treated the veteran for beriberi and heart disease 
"on and off" since service in 1945.  He reported that a 
physical examination showed enlargement of the heart.

In May 1986 correspondence, another private physician 
reported treating the veteran for hypertension over the 
previous "several years."

A May 1986 private hospital report indicates that the veteran 
received treatment for essential hypertension earlier that 
month.

According to September 1986 correspondence from the veteran's 
private physician, he treated the veteran for essential 
hypertensive vascular disease during service in 1946.

A November 1988 VA POW examination revealed hypertensive 
cardiovascular disease with sinus bradycardia, occasional 
PVS, and left ventricular hypertrophy and strain.  The 
examiner opined that the veteran's cardiac status was 
"moderately compromised."

According to a February 1997 private medical report, the 
veteran experienced aphasia, hemiparesis and weakness, and 
needed to be carried from one place to another.

A death certificate discloses that the veteran died at age 77 
in March 1998, with the immediate cause of death listed as 
cardio-respiratory arrest, the antecedent cause being 
respiratory failure, and the underlying cause being severe 
pneumonia.  A cerebrovascular accident was listed as a 
significant condition contributing to death.

At the time of the veteran's death, service connection was in 
effect for ischemic heart disease, evaluated as 30 percent 
disabling, and for malaria, evaluated as noncompensable.

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in June 1998.  
The RO denied this claim in a March 1999 rating decision.  
The appellant filed a notice of disagreement with this 
decision in May 1999, and submitted a substantive appeal 
(Form 9) the following month, perfecting his appeal.

In August 1999, the appellant submitted copies of the 
veteran's terminal hospitalization records.  A March 1998 
private hospital report indicates that the veteran complained 
of difficulty breathing on admission.  The tentative 
diagnosis was status post cerebrovascular accident, and 
pneumonia.  The veteran died later that week.  The final 
assessment was cardio-respiratory arrest, respiratory 
failure, pneumonia, and cerebrovascular accident.

In May 2000, the RO requested a medical opinion from a VA 
cardiologist as to the likelihood that the veteran's service-
connected heart disease caused or contributed to his death.  
The RO noted that "There is a strong argument to be made 
that an underlying IHD would contribute to death."  The RO 
also suggested that a specific physician be requested to 
provide the opinion.  

Following a review of the claims folder in June 2000, a VA 
physician related that the veteran was hospitalized for 
treatment of uncontrolled pneumonia in March 1998, which 
eventually led to his demise.  She noted that a VA 
examination in 1984 revealed hypertensive cardiovascular 
disease with an uncompromised cardiac status, and a 1988 VA 
examination showed hypertensive cardiovascular disease with a 
moderately compromised status.  The physician explained that 
while the veteran received treatment for a transient ischemic 
attack and cerebrovascular accident in January 1985, and 
aphasia, hemiparesis, and weakness in February 1997, there 
was "no mention of any symptomatology related to a 
deteriorating cardiac condition."  She concluded that 
although the veteran had hypertensive cardiovascular disease, 
there was little evidence suggesting that his cardiac 
condition was severe enough to have contributed significantly 
to his death.

Based on this evidence, the RO continued the denial of 
service connection for the cause of the veteran's death in 
July 2000.

Analysis

I.  Claims Assistance

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all identified records from VA and private medical 
care providers.

The RO has notified the appellant of the results of its 
efforts to obtain records in multiple pieces of 
correspondence.  Further, the RO obtained a VA medical 
opinion in June 2000.  There is no indication that there is 
any evidence that could substantiate the claim that has not 
been obtained.  Accordingly, while the RO has not sent notice 
as set forth in (3) above describing how the tasks of 
developing the record are allocated, it has gone beyond this 
requirement by actually obtaining all the evidence.  In light 
of all of these considerations, the Board finds that it is 
not prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Service Connection Claim

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a).  In order to show that a disability is proximately 
due to or the result of a service-connected disease or 
injury, the appellant must submit competent medical evidence 
showing that the disabilities are causally-related.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307, 3.309 (2000).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of section 1112 of this 
title, has been suffered between the date of separation from 
service and the date of onset of any such diseases, or the 
disability is due to the veteran's own willful misconduct, 
service connection pursuant to section 1112 will not be in 
order.  38 U.S.C.A. § 1113 (West 1991 & Supp. 2000).

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

While the appellant maintains that the veteran's death was 
related to service, as a lay person untrained in the field of 
medicine, he is not competent to offer such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Consequently, the evidentiary assertions made by the 
appellant as a lay party as to medical diagnosis or causation 
are not competent and therefore are not for consideration in 
this context.  As stated by the Court, where determinative 
issues involve medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The Death Certificate was completed by a physician and 
reviewed by another.  This document does not show that a 
service-connected disability was identified as either causing 
or contributing to cause death.  This it implicitly fails to 
support the claim.  The sole competent medical evidence of 
record explicitly addressing whether a service connected 
disability caused or contributed to cause the veteran's death 
consists of a June 2000 medical opinion from a VA 
cardiologist.  In this context the Board must observe that 
the request for the opinion arguably was not phrased in a 
completely neutral manner.  Rather, it is clear that to the 
degree the request suggested a response (i.e. the comment 
that there was a "strong argument" in favor of the claim), 
it was for an opinion that would support a grant of the 
benefit.  Accordingly, the Board can not find that any defect 
in the request was prejudicial to the claimant.    

Before providing an opinion regarding the cause of the 
veteran's death, the VA examiner reviewed the entire claims 
folder.  She concluded that although the veteran had 
hypertensive cardiovascular disease, there was little 
evidence suggesting that his cardiac condition was severe 
enough to have contributed significantly to his death.  The 
physician provided a detailed rationale for her medical 
opinion.  The Board finds the rationale of this VA opinion to 
be entitled to great probative weight.  The death certificate 
fails to show, nor does any other competent evidence 
demonstrate, that the service connected disabilities directly 
caused death.  It is also clear that the opinion of the VA 
physician that the service connected disability did not 
contribute to cause death also implicitly found that no 
service connected disability directly caused death.

The record in this case regrettably contains no competent 
evidence that raises any suggestion that a service-connected 
disability caused, contributed to cause or accelerated death, 
apart from the bare assertions of the lay claimant.  The 
current record fails to demonstrate any basis to link the 
veteran's death with his period of service ending over 50 
years earlier, or his service-connected disorders.  There is 
no allegation that any competent evidence exists that 
demonstrates a connection between service or service-
connected disability.  In fact, the only competent evidence 
of record clearly supports the denial of the appellant's 
claim.

The Board has carefully considered the benefit of the doubt 
doctrine in this case.  As currently codified, the law 
defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.  
Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See 38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 

